Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 1-5, 7-8, 10-12, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crandall (US 2007/0147673) in view of Kenny et al. (US 2011/0091125) hereinafter “Kenny”.
As per claim 1, Crandall discloses a scanning microscope comprising: 
a stage to hold a sample (fig. 7, motorized stage 14); 
an illumination source configured to illuminate the sample (fig. 7, light source 30);
an image capture device configured to capture a plurality of images of the sample within a field of view of the image capture device (fig. 7, line scan camera 18); 
a lateral actuator configured to change a relative lateral position between the image capture device and an imaged portion of the sample within the field of view of the image capture device for each of the plurality of images (paragraph 0039, the motorized stage 14 moves the sample 12 in at least the two axes (x/y) that are in the plane of the sample 12; paragraph 0041,  the stage controller 22 includes a 2-axis servo/stepper motor controller (Compumotor 6K2) and two 4-amp microstepping drives (Compumotor OEMZL4). Microstepping provides a means for commanding the stepper motor in much smaller increments than the relatively large single 1.8 degree motor step); 
a focus actuator configured to adjust a focal distance between the sample and the image capture device between each of the plurality of images (fig. 7; paragraph 0039, Fine movements of the sample 12 along the optical z-axis may also be necessary for certain applications of the scanner 11, for example, for focus control. Z-axis movement is preferably accomplished with a piezo positioner 24, such as the PIFOC from Polytec PI or the MIPOS 3 from Piezosystem Jena. The piezo positioner 24 is attached directly to the microscope objective 16 and is connected to and directed by the data processor 20 via a piezo controller 26. A means of providing a coarse focus adjustment may also be needed and can be provided by z-axis movement as part of the motorized stage 14); and 
a processor operatively coupled to the lateral actuator and the focus actuator to move the sample laterally relative to the field of view (fig. 7, data processor 20; paragraph 0041) 
However, Crandall does not explicitly disclose capture an area of the sample at least three times for at least three lateral positions and at least three focal planes for each of a plurality of movement paths.
In the same field of endeavor, Kenny discloses capture an area of the sample at least three times for at least three lateral positions and at least three focal planes for each of a plurality of movement paths (sample is captured at three lateral positions for three focal planes as shown in fig. 4 and explained in paragraphs 0034-0036). 
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify Crandall’s data processor in view of Kenny by capturing an area of the sample at least three times for at least three lateral positions and at least three focal planes for each of a plurality of movement paths in order to accurately image samples that have significant material out of a plane of the slide, while enhancing image quality and optimizing scanning speed (Kenny; paragraphs 0008 and 0019). This rationale applies to all combinations of Crandall and Kenny used in this Office Action unless otherwise noted.
As per claim 2, Kenny discloses wherein the lateral actuator and the focus actuator move simultaneously to define the plurality of movement paths (paragraph 0047, a plurality of overlapping images may be acquired by moving the objective 12 along the Z-direction while the scanning stage 22 is simultaneously translated in the X-Y direction), each of the plurality of movement paths comprising the at least three focal planes and the at least three lateral positions (sample is captured at three lateral positions for three focal planes as shown in fig. 4 and explained in paragraphs 0034-0036; see also paragraph 0047, These overlapping images may be acquired such that the overlapping images cover all the X-Y locations at each possible Z-height).
As per claim 3, the combination of Crandall and Kenny discloses the scanning microscope of claim 1, wherein the processor is configured with instructions to continuously move the sample laterally relative to the field of view for each of the plurality of movement paths (Crandall: paragraph 0034, During the first exposure period, the specimen passes under the objective lens and is exposed to all three of the RGB lines, resulting in the capture of "line 1" and "line 2", as shown on the right side of FIG. 5. Since the specimen is moving at constant velocity 2V, the next exposure period captures lines 3 and 4. As this process continues, every pixel location is captured in all three colors at twice the speed possible with only a single sensor.  Kenny: paragraph 0052,  Specifically, the acquisition of the plurality of images corresponding to overlapping fields of view may be spaced substantially close enough such that at least one acquired image covers any location in the image plane for each position (Z-height) of the objective 12. Accordingly, a first image, a second image, and a third image may be acquired by respectively positioning the objective 12 at a first sample distance, a second sample distance and a third sample distance with respect to the sample 24 while the scanning stage 22 is moved in the X-Y direction).
As per claim 4, Crandall discloses wherein the processor is configured with instructions to continuously move the sample laterally with a velocity relative to the field of view for each of the plurality of movement paths (paragraph 0034, During the first exposure period, the specimen passes under the objective lens and is exposed to all three of the RGB lines, resulting in the capture of "line 1" and "line 2", as shown on the right side of FIG. 5. Since the specimen is moving at constant velocity 2V, the next exposure period captures lines 3 and 4. As this process continues, every pixel location is captured in all three colors at twice the speed possible with only a single sensor).
As per claim 5, the combination of Crandall and Kenny discloses the scanning microscope of claim 1, wherein the at least three focal planes (figs. 3-4 of Kenny) are located at a plurality of axial positions along an optical axis of the image capture device (Kenny: figs. 3-4, paragraph 0010, the device includes a controller configured to adjust a sample distance between the objective lens and the sample along an optical axis to image the sample; Crandall: paragraph 0029, some specimen types have thickness which exceeds the depth of field of the imaging optics. The common technique for dealing with this is to scan the specimen at several different focus depths).
As per claim 7, Kenny discloses wherein for said each of the plurality of movement paths the lateral actuator moves from a first lateral position of the sample, to a second lateral position of the sample, and to a third lateral position of the sample, the second lateral position between the first lateral position and the third lateral position and wherein the focus actuator moves from a first focal plane position corresponding to the first lateral position, to a second focal plane position corresponding to the second lateral position, and to a third focal plane position corresponding to the third lateral position, the second focal plane position between the first focal plane position and third focal plane position (see the diagrammatic illustration 60 in fig. 4).
As per claim 8, Kenny discloses wherein the processor is further configured to adjust at least one of the plurality of movement paths (paragraph 0075).
As per claim 10, Crandall discloses a processor configured to process the plurality of images (paragraph 0053, The data processor 20 is also capable of executing computer programs, in the form of software, to control critical elements of the scanner 11 such as the line scan camera 18 and the stage controller 22, or for a variety of image-processing functions, image-analysis functions).
As per claim 11, Kenny discloses wherein the processor is configured to form a focal stack from the plurality of images (paragraph 0075, images may also be acquired by moving the objective 12 along the Z-direction, while the scanning stage 22 and the sample 24 are moved along a X-Y direction…use of the blending function facilitates smooth transitions between one focal depth and another, thereby minimizing formation of/appearance of banding in the composite image. The use of a bicubic filter allows generation of a composite image having an enhanced depth of field using a plurality of images acquired at a corresponding plurality of sample distances. The variation along the depth (Z) axis may be combined with scanning the slide in X and Y directions, thereby resulting in a single large planar image that tracks the depth variations of the sample; see fig. 4).
As per claim 12, Kenny discloses wherein the processor is configured to form the focal stack by: identifying images of the plurality of images corresponding to a same lateral field of view of the sample at different focal planes; laterally aligning the identified images; and combining the laterally aligned images (paragraphs 0075, images may also be acquired by moving the objective 12 along the Z-direction, while the scanning stage 22 and the sample 24 are moved along a X-Y direction…use of the blending function facilitates smooth transitions between one focal depth and another, thereby minimizing formation of/appearance of banding in the composite image. The use of a bicubic filter allows generation of a composite image having an enhanced depth of field using a plurality of images acquired at a corresponding plurality of sample distances; see also fig. 4) into the focal stack (paragraph 0075, The variation along the depth (Z) axis may be combined with scanning the slide in X and Y directions, thereby resulting in a single large planar image that tracks the depth variations of the sample; see fig. 4).
As per claim 15, Kenny discloses wherein the processor is configured to process the plurality of images to generate a two-dimensional image from the plurality of images (paragraph 0025, Each of the primary digital images may then be digitally combined or stitched together to form a digital representation of the entire sample 24).
As per claim 16, Kenny discloses wherein the processor is configured to perform, using the plurality of images, one or more of motion blurring correction, phase retrieval, optical aberration correction, resolution enhancement, or noise reduction; or wherein the processor is configured to create a three-dimensional reconstruction of the sample using the plurality of images (paragraph 0075, Image quality is then assessed in each of the images over the surface of the image. Pixels are chosen from images acquired over various sample distances corresponding to sample distances that provide the sharpest focus. Additionally, use of the blending function facilitates smooth transitions between one focal depth and another, thereby minimizing formation of/appearance of banding in the composite image. The use of a bicubic filter allows generation of a composite image having an enhanced depth of field using a plurality of images acquired at a corresponding plurality of sample distances).
As per claim 18, Crandall discloses wherein the illumination source comprises a Kohler illumination source (paragraph 0043).
As per claim 19, Crandall discloses wherein the illumination source comprises a plurality of light sources and optionally wherein the plurality of light sources comprises a plurality of LEDs (paragraph 0043); or wherein each of the plurality of light sources is configured to illuminate the sample at an angle different from illumination angles of other light sources of the plurality of light sources.
As per claim 20, the combination of Crandall and Kenny discloses the scanning microscope of claim 1, wherein the focus actuator comprises a coarse actuator for long range motion (Crandall; paragraph 0039, A means of providing a coarse focus adjustment may also be needed and can be provided by z-axis movement as part of the motorized stage 14) and a fine actuator for short range motion (Crandall; paragraph 0039, Fine movements of the sample 12 along the optical z-axis may also be necessary for certain applications of the scanner 11, for example, for focus control. Z-axis movement is preferably accomplished with a piezo positioner 24. Kenny; paragraph 0028,  Fine focus is generally achieved by adjusting the position of the objective 12 in the Z-direction by means of an actuator).

6.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crandall (US 2007/0147673) in view of Kenny et al. (US 2011/0091125) in further view of Oshiro et al. (US 2012/0176489) hereinafter “Oshiro”.
As per claim 6, the combination of Crandall and Kenny discloses the scanning microscope of claim 1, wherein the plurality of movement paths comprises…movement of the focus actuator while the lateral actuator continues advancement of the sample in relation to the field of view (Kenny; paragraph 0036,  the controller 20 may vertically shift the objective lens 12 while also moving the scanning stage 22 (and the sample 24) in the X-Y direction to facilitate acquisition of images corresponding to overlapping fields of view at different sample distances such that every portion of every field of view is acquired at different sample distances).
However, Crandall or Kenny do not explicitly disclose periodic movement of the focus actuator.
In the same field of endeavor, Oshiro discloses periodic movement of the focus actuator (see fig. 5; paragraphs 0059-0061).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Crandall and Kenny in view of Oshiro by using focus actuator with periodic movement in order to acquire a focus extended image of the sample efficiently and in a short time (Oshiro; paragraph 0019).

7.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crandall (US 2007/0147673) in view of Kenny et al. (US 2011/0091125) in further view of Yamada (US 2009/0212242) hereinafter “Yamada”.
As per claim 9, Crandall and Kenny disclose the scanning microscope of claim 8; however, Crandall or Kenny do not explicitly disclose wherein an adjustment to the at least one of the plurality of movement paths is based on a slide tilt compensation; or wherein an adjustment to the at least one of the plurality of movement paths is based on a predetermined focus map; or wherein an adjustment to the at least one of the plurality of movement paths is based on a focus of the sample of a prior measurement path.
In the same field of endeavor, Yamada discloses wherein an adjustment to the at least one of the plurality of movement paths is based on a predetermined focus map (paragraphs 0021).  
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Crandall and Kenny in view of Yamada by using focus map in the adjustment process in order to control movement of the motorized stage up and down (Yamada; paragraph 0071).

8.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crandall (US 2007/0147673) in view of Kenny et al. (US 2011/0091125) in further view of Matejka et al. (US 2022/0075272) hereinafter “Matejka”.
As per claim 13, Crandall and Kenny disclose the scanning microscope of claim 11; however, Crandall or Kenny do not explicitly disclose wherein the processor is further configured to interpolate, in a z-direction, between acquired layers of the focal stack.
In the same field of endeavor, Matejka discloses wherein a processor is further configured to interpolate, in a z-direction, between acquired layers of the focal stack (fig. 5 and paragraph 0036).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Crandall and Kenny in view of Yamada by interpolating between acquired layers of the focal stack in order to obtain an even more accurate focusing accuracy (Matejka; paragraph 0036).

9.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crandall (US 2007/0147673) in view of Kenny et al. (US 2011/0091125) in further view of Frayer (US 2016/0165105).
As per claim 14, Crandall and Kenny disclose the scanning microscope of claim 11; however, Crandall or Kenny do not explicitly disclose wherein the processor is further configured to digitally refocus the focal stack.
In an analogous art, Frayer discloses wherein a processor is further configured to digitally refocus the focal stack (paragraph 0062, with reconstruction algorithms, are able to digitally refocus discrete image planes from within the focal stack).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Crandall and Kenny in view of Frayer by digitally refocus the focal stack in order to enhance focusing accuracy.

10.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crandall (US 2007/0147673) in view of Kenny et al. (US 2011/0091125) in further view of Lu (US 2010/0195868).
As per claim 17, Crandall and Kenny disclose the scanning microscope of claim 10; however, Crandall or Kenny do not explicitly disclose wherein the processor is configured to determine, based on the plurality of images, a center of mass of the sample.
In the same field of endeavor, Lu discloses wherein a processor is configured to determine, based on the plurality of images, a center of mass of the sample (0030).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Crandall and Kenny in view of Lu by determining geometrical feature of a sample such as its center of mass in order to target-locking the microscope on an aspect of the geometric feature of the sample (Lu, Abstract and paragraph 0007).

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 5,557,456; US 2001/0055733; US 2003/0222197; US 2014/0226866; US 2020/0110254).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945. The examiner can normally be reached M-F 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482